DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As per the specification, under the section entitled “CROSS REFERENCE TO RELATED APPLICATIONS” specifically at paragraph [0001] on line 2 , the phrase - - now, U.S. Patent No. 10,832,204,  - -   has been inserted before “which”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-30 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“generating, on a display of the computing device, a shipment tracking user interface (STUI) 
presenting the shipment group as a plurality of co-located visual representations within the STUL, where each location signal is represented by one visual representation from among the plurality of co-located visual representations, in response to detecting an unscheduled deviation: identifying a specific type of the unscheduled deviation; and triggering, by the computing device, responsive actions based on the specific type of the unscheduled deviation, the responsive actions comprising notifying personnel associated with the security detail via transmission of a signal over the at least one communication network” , as recited in independent claim 1.
“receive at least one location signal identifying a location and a status for at least one shipment-related entity of a plurality of shipment-related entities associated with a shipment assigned for tracking via the communication device, the plurality of shipment-related entities comprising at least one of a cargo, a tractor-trailer or transport vehicle, and an operator of the transport vehicle, in response to receiving updated location signals of the at least one shipment-related entity, automatically update a relative location of each visual representation on the user interface to correlate to a current real-time location, in response to an anomaly occurring with respect to the relative location of the at least one shipment-related entities and the communication device: change at least one characteristic of the user interface to indicate the occurrence of the anomaly; and automatically generate and issue a notification signal to alert at least one of the operator and a remote monitoring device that the anomaly has been detected with the movement of the shipment-related entities that can affect a security of the shipment” as recited in independent claim 12.

“assign a security detail to the shipment group, the security detail physically tracking
the shipment group in a vicinity of the shipment group, the security detail having at least
one associated location sensor and a communication mechanism for transmitting a current location of the security detail to the data processing system over a respective communication network, the security detail having an assigned security detail identifier (SDID):link the SDID with the STID, present the shipment group and the assigned security detail as a plurality of co-located visual representations on a first shipment tracking user interface (UI), wherein each received location tracking signal and the SD location signal is represented by one visual representation from among the plurality of co-located visual representations, monitor for any unscheduled deviations in at least one of an expected co-location and an expected geo-location of received updates to the location tracking signals within the shipment group and the SD location signal; and in response to detecting an unscheduled deviation: identify a specific type of the  unscheduled deviation; and trigger a series of responsive actions based on the specific type of the unscheduled deviation, the series of responsive actions comprising alerting the security detail of the detected unscheduled deviation, via transmission of a signal over at least one communication network” as recited in independent claim 21.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Koh (WO 2019098571 A1) discloses a delivery management server for providing information on a plurality of online shopping malls and carriers registered as members through a website, providing information on domestic or foreign addresses registered by the carriers in the website, delivery charge information according to delivery zone information, delivery means information, and point information, and delivering a product purchased at a specific online shopping mall by an orderer to a delivery destination through a carrier selected by a seller or a manager in the corresponding online shopping mall; and an orderer terminal, as a terminal used by the orderer, for performing a selection of a product in any one of a plurality of online shopping malls provided by the delivery management server, a selection of a delivery means provided by the delivery management server, and a purchase payment for the product or a delivery payment for the carrier, and for selecting and inputting information on a delivery destination to which the product is to be delivered from the selected carrier on the basis of the delivery zone information.
	Nazarian et al (US Pub. No. 20180314999 A1)  disclose a system having a processor for locating a distribution center (106) and a retail store (108) including a product within defined distance from a delivery destination. The processor determines an amount of products available for shipping in the distribution center and the retail store, determines time of replenishing the distribution center and the retail store with the product, determines a demand for the product at the distribution center and the retail store, determines a shipping cost for each of the distribution center and the retail store to ship the product to the delivery destination based on the amount of the products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for the product at the distribution center and the retail store, and selects one of the distribution center and the retail store to fulfill an online order for the product based upon the shipping cost.    

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        



July 29, 2022